Citation Nr: 1700867	
Decision Date: 01/11/17    Archive Date: 01/18/17

DOCKET NO.  09-45 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Entitlement to an increased rating for an arrhythmia, currently rated as 10 percent disabling prior to June 17, 2010 and 30 percent thereafter. 

2. Entitlement to an increased rating for diabetic nephropathy with hypertension associated with Diabetes Mellitus (DM), currently rated as 10 percent disabling prior to December 26, 2007 and 30 percent thereafter. 

3. Entitlement to an increased rating for peripheral neuropathy (PN) of the left lower extremity (LLE) associated with DM, currently rated as 20 percent disabling. 

4. Entitlement to an increased rating for PN of the right lower extremity (RLE) associated with DM, currently rated as 20 percent disabling. 

5. Entitlement to an increased rating for peripheral cortical cataracts (cataracts) associated with DM, currently noncompensable.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1969 and was awarded a Combat Action Ribbon. He also had later service in the Army National Guard. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2008 and March 2009 rating decisions issued by the Department of Veterans Affairs Regional Office (RO) in Buffalo, New York. 

In the September 2008 decision, the RO granted service connection for diabetic nephropathy with hypertension at 30 percent disabling (effective December 26, 2007) and combined the bilateral lower extremity PN to 20 percent each (effective October 18, 2005).The September 2008 RO code sheet shows that hypertension was only considered under Diagnostic Code (DC) 7101 from June 20, 2001 to December 26, 2007; thereafter it is rated as diabetic nephropathy with hypertension under DC 7101-7502. In August 2009, the RO increased the arrhythmia rating to 10 percent. In November 2009, the RO granted a separate rating for cataracts (noncompensable) due to service-connected DM. 

In March 2016, the Board denied an increased rating for DM in excess of 20 percent (to include any increase for separately rated erectile dysfunction); denied increased ratings in excess of 20 percent each for PN of the bilateral lower extremities and granted two 20 percent ratings for PN of the upper extremities. In September 2016, the Court issued a Joint Motion for Partial Remand (JMPR) insofar as it denied entitlement to an increased rating in excess of 20 percent each for PN of the bilateral lower extremities; the remaining issues regarding an increased rating for DM (to include any increase for separately rated erectile dysfunction) and PN of the bilateral upper extremities were abandoned. The JMPR held that the Board erred by not considering evidence that the Veteran's PN of the bilateral lower extremities resulted in absent deep tendon reflexes in the ankle, weak ankle jerks, decreased deep tendon reflexes in the lower extremities, and difficulty walking and standing. 

A May 2016 rating decision increased the evaluation for arrhythmia to 30 percent, effective June 17, 2010.  This does not constitute a complete grant of benefits and thus the claim remains in appellate status.

This claim was remanded by the Board in August 2014 and March 2016. After the September 2016 JMPR was issued, the other issues remanded in March 2016 were returned to the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required. 


REMAND

Regarding the increased rating for an arrhythmia, the March 2016 remand requested the examiner explain the significance of the findings of left ventricular ejection fractions of 30 to 50 percent in the record where only a supraventricular arrhythmia is diagnosed (see March 2015 examination report). This action was not completed in the May 2016 VA examination report. The Board finds there has not been substantial compliance with the March 2016 remand. See Stegall v. West, 11 Vet. App. 268 (1998). 

The May 2016 VA cardiology examination report did state: "See PCP note dated 4/13/16 for further details." This VA primary care record is not in the file. Further indication of outstanding VA records was found in the May 2016 VA kidney examination report, which referenced primary care records and the Veteran's current problem list. On remand, updated VA records are requested, and, as a result, all issues pending on appeal must be remanded. See Sullivan v. McDonald, 815 F.3d 786, 792 (Fed. Cir. 2016); 38 C.F.R. § 3.159(c)(2) (2016). 

Finally, the May 2016 VA eye examination report was not accompanied by a standard Goldmann chart depicting the examination of the visual fields. On remand, either the chart from the May 2015 VA examination should be associated with the file or a new VA examination should be procured so the Goldmann chart may be created. See 38 C.F.R. § 4.77(a) (2016).

Accordingly, the case is REMANDED for the following action:

1. Associate all updated VA treatment records with the file since September 2014, to include a primary care record from April 13, 2016. 

2. Return the file to the May 2016 VA examiner, or if unavailable, schedule the Veteran for a new VA cardiology examination. The examiner should explain the significance of the findings of left ventricular ejection fractions of 30 to 50 percent in the record where only supraventricular arrhythmia is diagnosed (see March 2015 examination report). 

If a new VA examination is undertaken, all other significant manifestations of the service-connected arrhythmia disability should be noted. 

3. Associate the May 2015 Goldmann chart with the file or obtain a new VA examination so the Goldmann chart may be created and associated with the file.

4. Readjudicate the claims. If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016). 

